Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 4-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2020.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by F. F. De Mers (US 2,773,538 hereinafter “Mers”).
In regard to claim 1, Mers discloses a bellows comprising: 
a first flat part (Figs. 1-7 and 15, the convolutions are formed between two flat cylindrical parts of 25 adjacent the formed convolutions as shown in Figs. 1-7 and the embodiment relied upon is shown in Fig. 15) having a flat cylindrical shape; 
a second flat part (Figs. 1-7, as mentioned previously, the convolutions are formed between at least two flat cylindrical parts of 25 in order to have the material of 25 to be formed in the desired shape) having a flat cylindrical shape and disposed opposite to the first flat part (Figs. 1-7 and 15); and 
a plurality of corrugated portions (In 1:71-72 and 2:1-2 discloses the object of the invention of Mers is capable of forming multiple convolutions), disposed between the first flat part and the second flat part (Figs. 1-7 and 15), 

wherein each of the plurality of corrugated portions includes: 
a protrusion portion having a first surface (See image below) and a second surface (See image below, the die forms flat surfaces at the indicated first surface and second surface) disposed opposite to the first surface in parallel (See image below, indicated first and second surfaces are parallel to each other), in which the first surface and the second surface are adjacent to each other (See image below), and a connecting portion (See image below, circular shape at 57 connects the first surface and the second surface) connecting the first surface with the second surface (See image below) and having a circular shape protruding from the first surface and the second surface (See image below, at 57 is a circular shape); 
a convex portion (See image below) having a third surface extending from the first surface and protruding outward in a convex shape (See image below) and a fourth surface extending from the second surface and protruding outward in a convex shape (See image below); and 
a concave portion (See image below) having a fifth surface extending from the third surface and recessed inward in a concave shape (See image below) and a sixth surface extending from the fourth surface and recessed inward in a concave shape (See image below), and 


    PNG
    media_image1.png
    559
    830
    media_image1.png
    Greyscale

In regard to claim 2, Mers discloses the bellows of claim 1, wherein an interval between the third surface and the fourth surface is greater than an interval between the fifth surface and the sixth surface (See image below, the third and fourth surfaces convex outwardly thus forming a larger interval or space than the interval or space 

    PNG
    media_image2.png
    465
    589
    media_image2.png
    Greyscale

In regard to claim 3, Mers discloses the bellows of claim 1, wherein the plurality of corrugated portions are sequentially formed through a hydro-forming method (Fig. 1, at 28 and 29 shows a supply of fluid to pressurize 25 to form the desired shape of the die and disclosed in 3:5-25 which is at least a hydro-forming method such that the convolutions are formed by fluid pressure).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pessy (FR665555A).
In regard to claim 1, Pessy discloses a bellows comprising: 
a first flat part (At one end of E has a flat cylindrical part attached to F) having a flat cylindrical shape; 

a plurality of corrugated portions (At E), disposed between the first flat part and the second flat part (The corrugations at E are between the indicated first flat part and second flat part), 
wherein the plurality of corrugated portions are sequentially connected to each other (See the figure), 
wherein each of the plurality of corrugated portions includes: 
a protrusion portion having a first surface (See image below) and a second surface (See image below) disposed opposite to the first surface in parallel (See image below, indicated first and second surfaces are parallel to each other as both transition towards the circular shaped portion), in which the first surface and the second surface are adjacent to each other (See image below), and a connecting portion (See image below, at the circular shape) connecting the first surface with the second surface (See image below) and having a circular shape protruding from the first surface and the second surface (See image below, at the indicated circular shape); 
a convex portion (See image below) having a third surface extending from the first surface and protruding outward in a convex shape (See image below) and a fourth surface extending from the second surface and protruding outward in a convex shape (See image below); and 

wherein a shape of each of the plurality of corrugated portions is symmetrical on both sides with respect to a central line extending from a center of the connecting portion (See image below, each corrugation are symmetrical), and the plurality of corrugated portions are connected to each other at the respective concave portion (See image below), such that the plurality of corrugated portions are prevented from being damaged when external impact is applied thereto due to supporting force of the protrusion portion and restoring force of the convex portion.

    PNG
    media_image3.png
    484
    753
    media_image3.png
    Greyscale


In regard to claim 3, Pessy discloses the bellows of claim 1, wherein the plurality of corrugated portions are sequentially formed through a hydro-forming method (See note below). 
Pessy does not expressly disclose the plurality of corrugated portions are formed by a hydro-forming method, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “formed through a hydro-forming method” does not impart a physical limitation which differentiates over the prior art, therefore the corrugations of Pessy is considered as reading on the limitation "formed through a hydro-forming method".

Response to Arguments
Changes to the Abstract filed on 2/17/2021 are accepted.

In response to applicant’s argument that Fig. 2 is filed as a black and white version photograph, not a color photograph, and request a withdrawal of the objection, however, under 37 CFR 1.84(a)(2) and 37 CFR 1.84(b)(1) describes black and white photographs are not ordinarily permitted and the Office will accept photographs “if photographs are the only practicable medium for illustrating the claimed invention.” In 

Applicant's arguments filed 2/17/2021 have been fully considered with respect to claims 1-3 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fouss et al. (US 4,523,613) discloses corrugations with a circular shaped portion at the peak of the corrugations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679